 

 

Exhibit 10.2



 

 

RESTRICTED STOCK UNIT AWARD AGREEMENT



for Independent Directors

 

Non-transferable

GRANT TO

 

«Full Name»

(“Director”)

 

by Sally Beauty Holdings, Inc. (the “Company”) of

 

«RSU» restricted stock units convertible into shares of its common stock, par
value $0.01 (the “RSUs ”)

 

pursuant to and subject to the provisions of the Sally Beauty Holdings, Inc.
2019 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”).  By accepting the
RSUs, Grantee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Agreement and the Plan.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 

IN WITNESS WHEREOF, Sally Beauty Holdings, Inc. has caused this Award Agreement
to be executed as of the Grant Date, as indicated below.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

By: ______________________________

Christian Brickman

 

Its: President & Chief Executive Officer, Sally Beauty Holdings, Inc.

 

Grant Date:  

 




--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS

 

 

1.

Vesting of RSUs.

 

(a)Vesting Date.  The RSUs have been credited to a bookkeeping account on behalf
of Director.  Except as otherwise provided in this Section 1, if Director
provides continuous, eligible service to the Company and its Subsidiaries, as
determined by the Committee or its designee, in the Committee’s or the
designee’s sole and absolute discretion, as applicable, from the Grant Date
until September 30, 2019 (the “Vesting Date”), Director shall vest as to one
hundred percent (100%) of the RSUs on the Vesting Date.

 

(b)Forfeiture of RSUs.  If Director terminates service with the Company and its
Subsidiaries prior to the Vesting Date for any reason other than Director’s
death or Disability, then Director (or Director’s estate, as applicable) shall,
for no consideration, forfeit all RSUs.

 

(c)Death or Disability.  If, as a result of Director’s death or Disability,
Director terminates service with the Company and its Subsidiaries prior to the
Vesting Date, then, provided Director has provided continuous, eligible service
to the Company from the Grant Date until Director’s death or Disability,
Director shall vest in and have a non-forfeitable right to a pro-rata portion of
the RSUs determined by multiplying the total number of RSUs awarded under this
Agreement by a fraction the numerator of which is the number of whole months
Director served as a member of the Board after the Grant Date, and the
denominator of which is 12.

 

(d)Change in Control.  Unless the Committee otherwise determines as provided in
Section 13.8(b) of the Plan, upon the occurrence of a Change in Control prior to
the Vesting Date, the Director shall vest as to one hundred percent (100%) of
the RSUs, provided Director has provided continuous, eligible service to the
Company from the Grant Date until the effective date of such Change in Control.

 

2.Restrictions on Transfer and Pledge.  Unless otherwise determined by the
Committee and provided in this Agreement or the Plan, the RSUs shall not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred except
by will or the laws of descent and distribution.  Any attempted assignment of an
RSU in violation of this Agreement shall be null and void.  The Company shall
not be required to honor the transfer of any RSUs that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
the Plan.

 

3. Rights.  RSUs represent an unsecured promise of the Company to issue shares
of Common Stock of the Company as otherwise provided in this Agreement.  Other
than the rights provided in this Agreement, Director shall have no rights of a
stockholder of the Company with respect to the RSUs awarded under this Agreement
until such RSUs have vested and the related shares of Common Stock have been
issued pursuant to the terms of this Agreement.  Upon conversion of the RSUs
into shares of Common Stock, Director will obtain full voting and other rights
as a stockholder of the Company.

 

4.Dividend Equivalents.  Unless otherwise determined by the Committee, (i) any
cash dividends or distributions credited to Director’s account shall be deemed
to have been invested in additional restricted stock units on the record date
established for the related dividend or distribution in an amount equal to the
greatest whole number which may be obtained by dividing (A) the value of such
dividend or distribution on the record date by (B) the Fair Market Value of one
share of Common Stock on such date, and such additional restricted stock units
shall be subject to the same terms and conditions as are applicable in respect
of RSUs with respect to which such dividends or distributions were payable,

--------------------------------------------------------------------------------

 

 

and (ii) if any such dividends or distributions are paid in shares of Common
Stock or other securities, such shares and other securities shall be subject to
the same restrictions as apply to the RSUs with respect to which they were paid.

 

5.Conversion to Common Stock.  Unless the RSUs are forfeited prior to the
Vesting Date as provided in Section 1(b) of this Agreement, the vested RSUs will
convert to shares of Common Stock on the Vesting Date or on such later date(s)
irrevocably selected by Director in writing and timely filed with the Company. 
Evidence of the issuance of the shares of Common Stock pursuant to this
Agreement may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a certificate or
certificates in the name of Director or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate. In the event the shares of Common Stock issued pursuant to this
Agreement remain subject to any additional restrictions, the Company and its
authorized representatives shall ensure that Director is prohibited from
entering into any transaction that would violate any such restrictions, until
such restrictions lapse.

 

6.Community Interest of Spouse.  The community interest, if any, of any spouse
of Director in any of the RSUs shall be subject to all of the terms, conditions
and restrictions of this Agreement and the Plan, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Director’s interest in such RSUs to be so forfeited and surrendered pursuant to
this Agreement.

 

7.Tax Matters.  Director acknowledges that the tax consequences associated with
the Award are complex and that the Company has urged Director to review with
Director’s own tax advisors the federal, state, and local tax consequences of
this Award.  Director is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Director
understands that Director (and not the Company) shall be responsible for
Director’s own tax liability that may arise as a result of this Agreement.

 

8.Restrictions on Issuance of Shares of Common Stock.  If at any time the
Committee shall determine in its discretion, that registration, listing or
qualification of the shares of Common Stock covered by the RSUs upon any
securities exchange or under any foreign, federal, or local law or practice, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to the settlement of the RSUs, the RSUs may not be
settled in whole or in part unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

9.Plan Controls.  The terms contained in the Plan are incorporated into and made
a part of this Award Agreement and this Award Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Agreement, the provisions of the Plan shall be controlling and determinative.

 

10.No Right to Continued Service.  Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company to terminate
Director’s service as a director at any time, nor confer upon Director any right
to continue as a director of the Company.

 

11.Successors.  This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

 

12.Notice.  Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be

--------------------------------------------------------------------------------

 

 

addressed to Sally Beauty Holdings, Inc., 3001 Colorado Boulevard, Denton, TX
76210, Attn: Secretary, or any other address designated by the Company in a
written notice to Director. Notices to Director will be directed to the address
of Director then currently on file with the Company, or at any other address
given by Director in a written notice to the Company.

 

13.Amendments and Modifications.   The Committee or its designee may, in the
Committee’s or the designee’s sole and absolute discretion, as applicable, amend
or modify this Agreement in any manner that is either (i) not adverse to
Director, or (ii) consented to by Director.

 

14.Compensation Recoupment Policy.  This Award Agreement shall be subject to the
terms and conditions of any compensation recoupment policy adopted from time to
time by the Board or any committee of the Board, to the extent such policy is
applicable.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Director has executed this Agreement, all as of the
date first above written.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

By:

 

 

Title:

President & Chief Executive Officer, Sally Beauty Holdings, Inc.

 

DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RSUs SUBJECT TO THIS AWARD SHALL VEST
AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RSUs SHALL LAPSE, IF AT
ALL, ONLY DURING THE PERIOD OF DIRECTOR’S SERVICE TO THE COMPANY OR AS OTHERWISE
PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RSUs). 
DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE
PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR
CONTINUATION OF DIRECTOR’S SERVICE TO THE COMPANY.  DIRECTOR ACKNOWLEDGES
RECEIPT OF A COPY OF THE PLAN, REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE
TERMS AND PROVISIONS THEREOF, AND HEREBY ACCEPTS THE RSUs SUBJECT TO ALL OF THE
TERMS AND PROVISIONS HEREOF AND THEREOF, INCLUDING THE MANDATORY DISPUTE
RESOLUTION PROVISIONS.  DIRECTOR HAS REVIEWED THIS AGREEMENT AND THE PLAN IN
THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
EXECUTING THIS AGREEMENT, AND FULLY UNDERSTANDS ALL PROVISIONS OF THIS AGREEMENT
AND THE PLAN.

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

DATED:

 

 

SIGNED:

 

Full Name

 

 